department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date date date uniform issue list legend corporation property donor x y dear supplemental letter dated date regarding the retention of corporation’s tax exempt status under sec_501 of the internal_revenue_code and the application of the unrelated_business_income_tax provisions of sec_513 of the code to the proposed transaction described below corporation was formed over twenty years ago and has been recognized by the internal_revenue_service as exempt from federal_income_tax as an organization described in sec_501 of the code corporation was further determined not to be a private_foundation within the meaning of sec_509 of the code because corporation is an organization described in sec_170 and sec_509 of the code educational scientific and wildlife preservation purposes including but not limited to the following corporation’s articles of incorporation state that it is organized exclusively for charitable we have considered the ruling_request of corporation dated date and promote conservation of naturally occurring species of raptors and other wildlife educate the public of the benefits of raptors and other wildlife and the need to preserve and to protect these species rather than to kill them or to destroy their habitat educate the public on methods and means of conservation of raptors and other provide medical and other treatment and other technical assistance to individuals groups or zoos holding in custody raptors and other wildlife conduct medical and rehabilitation treatment to sick injured or orphaned raptors and create maintain and operate protective refugees for raptors and other wildlife publish scientific papers on research conducted by the corporation in fulfilling the wildlife other wildlife above purposes donor desires to donate the property to the corporation the property located in x x’s natural habitat is being destroyed because it is rapidly being commercially developed corporation represents that upon acceptance of the property it will preserve the property consists of rolling hills vast open fields valleys wild streams and one of the most famous landmarks in x a portion of the property is leased for agricultural purposes such as raising and selling cattle sheep goats and crops another portion of the property is leased for agricultural and wildlife management purposes including wild game hunting leases this development reduces the amount of natural habitat for wildlife donor desires to donate the property to corporation to preserve the property as a natural habitat for wildlife as a natural habitat for wildlife and prevent it from being commercially developed this goal would further corporation’s charitable purposes to create maintain and operate protective refuges for raptors and other wildlife corporation also desires to use the property to conduct rehabilitation of raptors educational seminars and for other useful purposes consistent with the corporation’s articles to establish a natural research laboratory for studying the interaction of wild species and domesticated lands as well as boundary conditions between wild lands and domesticated lands such studies will further the public understanding of raptors conservation techniques and environmental science derived from the wildlife management operations deer hunting leases and from agricultural leases corporation represents that the annual property expenses are equal to or greater than the annual income from the property of the property will not jeopardize its exempt status and will not be considered an unrelated_trade_or_business rulings requested corporation will accept the donation of the property if it is determined that the acceptance corporation also desires to maintain the agricultural character of a portion of the property the property currently produces approximately y in income this consists of income corporation requested the following rulings that the use of the property as stated above will not jeopardize corporation’s exemption from federal_income_tax as an organization described in sec_501 of the code that the contemplated use of the property is not an unrelated_trade_or_business under sec_513 of the code sec_501 of the code provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable religious educational or other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to qualify for exemption under code sec_501 an organization must be both organized and operated exclusively for one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that in general an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes under sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized and operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 of the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized and operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes sec_511 of the code imposes a normal_tax and a surtax on the unrelated_business_taxable_income defined in sec_512 of organizations exempt from tax under sec_501 of the code sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business sec_512 of code excludes from the definition of unrelated_business_taxable_income all rents_from_real_property including property described in sec_1245 sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income further it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one for this relationship to exist the production or the performance of the service from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes whether the activities productive of gross_income contribute importantly to such purposes depends in each case upon the facts and circumstances involved furthering the organization’s exempt_purpose of creating maintaining and operating protective refugees for raptors and other wildlife the corporation also represents and warrants that it will preserve the property as a natural habitat for wildlife and prevent it from being commercially developed the corporation in furthering its exempt_purpose represents and warrants that it will use the property as a place to conduct rehabilitation of raptors therefore the use of the property by the corporation as described above furthers the corporation’s charitable purposes and the acceptance of the property will not jeopardize its exempt status corporation represents and warrants that the property and its uses will be dedicated to the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption the use of the property as represented and warranted above by the corporation is substantially related to the exercise and performance of corporation’s charitable exempt purposes any rental income received by corporation under the leases described above is excluded from unrelated_business_income under sec_512 of the code accordingly we conclude that the use of the property as stated above will not jeopardize corporation’s exemption from federal_income_tax as an organization described in sec_501 of the code the contemplated use of the property is not an unrelated_trade_or_business under sec_513 of the code this ruling is based on the understanding that there will be no material changes in the this ruling will be made available for public inspection under section of the code this ruling is directed only to the organization that requested it sec_6110 of the after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice code provides that this ruling may not be used or cited by others as precedent facts upon which it is based telephone number are shown in the heading of this letter encl robert c harper jr manager exempt_organizations technical group if you have any questions about this ruling please contact the person whose name and notice notice of intention to disclose sincerely
